J-A22045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                    Appellant            :
                                         :
              v.                         :
                                         :
 JOSEPH SCOTT RANKINEN                   :
                                         :
                    Appellant            :         No. 403 MDA 2021

             Appeal from the PCRA Order Entered March 5, 2021
                In the Court of Common Pleas of Clinton County
             Criminal Division at No(s): CP-18-CR-0000429-2016


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                         FILED: DECEMBER 7, 2021

      Appellant, Joseph Scott Rankinen, appeals from the order entered in the

Clinton County Court of Common Pleas, which dismissed his first petition filed

under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546.

We affirm.

      The relevant facts and procedural history of this appeal are as follows.

In May 2011, Appellant raped and sexually assaulted Victim during a 4-H

program at the Clinton County Fairgrounds. At the time, Appellant was sixteen

(16) years old, and Victim was twelve (12) years old. Victim did not report

the crimes until 2015, when she realized the gravity of Appellant’s actions.

      Following trial, a jury convicted Appellant of rape, rape of a child,

involuntary deviate sexual intercourse (“IDSI”), indecent assault, and

terroristic threats. On September 18, 2017, the court sentenced Appellant to
J-A22045-21


an aggregate fifteen (15) to thirty (30) years’ imprisonment.       This Court

affirmed the judgment of sentence on May 31, 2019, and our Supreme Court

denied allowance of appeal on February 19, 2020.

        On June 8, 2020, Appellant timely filed a counseled PCRA petition,

raising various claims of trial counsel’s ineffectiveness. The court conducted

an evidentiary hearing on October 13, 2020. Appellant’s trial counsel was the

only witness presented at the hearing. After supplemental briefing, the court

denied PCRA relief on March 5, 2021.

        Appellant timely filed a notice of appeal on March 25, 2021. That same

day, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal. Appellant timely filed his Rule 1925(b)

statement on April 12, 2021.

        Appellant now raises the following issues for our review:

           Whether the court erred in denying Appellant’s argument of
           [ineffective] assistance of counsel where counsel failed to
           object at trial to the testimony by Trooper Sweet to
           Appellant’s post-arrest and post-Miranda[1] silence?

           Whether the court erred in denying Appellant’s argument of
           [ineffective] assistance of counsel where counsel failed to
           request a jury instruction on the lack of prompt complaint
           for the eleven (11) month time period of May of 2014 to
           April of 2015?

           Whether the court erred in denying Appellant’s argument of
           [ineffective] assistance of counsel where counsel failed to
           move pretrial to dismiss the charge of [IDSI]?


____________________________________________


1   Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

                                           -2-
J-A22045-21


(Appellant’s Brief at 3).

      “Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019), appeal denied, ___ Pa. ___, 218

A.3d 850 (2019). This Court grants great deference to the factual findings of

the PCRA court if the record contains any support for those findings.

Commonwealth v. Howard, 249 A.3d 1229 (Pa.Super. 2021). “[W]e review

the court’s legal conclusions de novo.” Commonwealth v. Prater, 256 A.3d

1274, 1282 (Pa.Super. 2021).

      In his first issue, Appellant contends that the Commonwealth presented

trial testimony from Corporal Matthew Sweet, the state police officer who

questioned Appellant following his arrest.      Appellant asserts that: 1) the

prosecutor asked Corporal Sweet about Appellant’s post-arrest statements;

2) Corporal Sweet testified that he questioned Appellant about his attitudes

towards sex and sexuality; and 3) when Corporal Sweet asked Appellant about

whether he thought that sexual abuse was normal, Appellant did not respond.

Appellant notes that trial counsel failed to object to this testimony, and the

prosecutor subsequently exploited the testimony by referencing Appellant’s

post-arrest silence during closing arguments.

      Appellant argues that Corporal Sweet’s testimony violated his Fifth

Amendment privilege against self-incrimination. Appellant maintains that trial


                                    -3-
J-A22045-21


counsel had no reasonable basis for failing to object to Corporal Sweet’s

testimony, and trial counsel misapprehended the relevant law regarding post-

arrest silence. Appellant also complains that he suffered prejudice due to trial

counsel’s inaction, where “[c]ounsel’s error was compounded by the fact that

the District Attorney later used that specific prejudicial evidence against

Appellant in his closing arguments to the jury.”     (Appellant’s Brief at 17).

Appellant concludes that trial counsel was ineffective for failing to object to

Corporal Sweet’s testimony regarding Appellant’s post-arrest silence.       We

disagree.

      “Counsel   is   presumed   to   have   rendered   effective   assistance.”

Commonwealth v. Hopkins, 231 A.3d 855, 871 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 242 A.3d 908 (2020).

         [T]o establish a claim of ineffective assistance of counsel, a
         defendant must show, by a preponderance of the evidence,
         ineffective assistance of counsel which, in the circumstances
         of the particular case, so undermined the truth-determining
         process that no reliable adjudication of guilt or innocence
         could have taken place. The burden is on the defendant to
         prove all three of the following prongs: (1) the underlying
         claim is of arguable merit; (2) that counsel had no
         reasonable strategic basis for his or her action or inaction;
         and (3) but for the errors and omissions of counsel, there is
         a reasonable probability that the outcome of the
         proceedings would have been different.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa.Super. 2019),

appeal denied, 654 Pa. 568, 216 A.3d 1029 (2019) (internal citations and

quotation marks omitted).    The failure to satisfy any prong of the test for

ineffectiveness will cause the claim to fail. Commonwealth v. Chmiel, 612

                                      -4-
J-A22045-21


Pa. 333, 30 A.3d 1111 (2011).

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit[.]” Commonwealth

v. Smith, 167 A.3d 782, 788 (Pa.Super. 2017), appeal denied, 645 Pa. 175,

179 A.3d 6 (2018) (quoting Commonwealth v. Pierce, 537 Pa. 514, 524,

645 A.2d 189, 194 (1994)). “Counsel cannot be found ineffective for failing

to pursue a baseless or meritless claim.” Commonwealth v. Poplawski,

852 A.2d 323, 327 (Pa.Super. 2004).

      “Once this threshold is met we apply the ‘reasonable basis’ test to

determine whether counsel’s chosen course was designed to effectuate his

client’s interests.”   Commonwealth v. Kelley, 136 A.3d 1007, 1012

(Pa.Super. 2016) (quoting Pierce, supra at 524, 645 A.2d at 194-95).

         The test for deciding whether counsel had a reasonable
         basis for his action or inaction is whether no competent
         counsel would have chosen that action or inaction, or, the
         alternative, not chosen, offered a significantly greater
         potential chance of success. Counsel’s decisions will be
         considered reasonable if they effectuated his client’s
         interests.   We do not employ a hindsight analysis in
         comparing trial counsel’s actions with other efforts he may
         have taken.

Commonwealth v. King, 259 A.3d 511, 520 (Pa.Super. 2021) (quoting

Sandusky, supra at 1043-44).

      “To demonstrate prejudice, the petitioner must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result


                                     -5-
J-A22045-21


of the proceedings would have been different. [A] reasonable probability is a

probability that is sufficient to undermine confidence in the outcome of the

proceeding.” Commonwealth v. Spotz, 624 Pa. 4, 33-34, 84 A.3d 294, 312

(2014) (internal citations and quotation marks omitted).          “[A] criminal

defendant alleging prejudice must show that counsel’s errors were so serious

as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Hopkins, supra at 876 (quoting Commonwealth v. Chambers, 570 Pa. 3,

22, 807 A.2d 872, 883 (2002)).

      “It is axiomatic that a defendant enjoys a Constitutional right to remain

silent and that it is a violation of that right where reference is made to the

accused’s post-arrest silence.” Commonwealth v. Messersmith, 860 A.2d

1078, 1093 (Pa.Super. 2004), appeal denied, 583 Pa. 688, 878 A.2d 863

(2005).

          To protect an individual’s Fifth Amendment privilege against
          self-incrimination, the United States Supreme Court has
          held that, before an individual in police custody may be
          interrogated, he must first be informed, in clear and
          unequivocal terms, that he has the right to remain silent,
          that anything he says can and will be used against him in
          court, and that he has the right to consult with counsel and
          to have counsel present during interrogation, and, if he is
          indigent, counsel will be appointed for him. If an individual
          indicates in any manner, at any time prior to or during
          questioning, that he wishes to remain silent, the
          interrogation must cease, and any statement taken after the
          person invokes his privilege cannot be other than the
          product of compulsion, subtle or otherwise.

Commonwealth v. Frein, 651 Pa. 635, 661-62, 206 A.3d 1049, 1064

(2019), cert. denied, ___ U.S. ___, 140 S.Ct. 844, ___ L.Ed.2d ___ (2020)

                                      -6-
J-A22045-21


(internal citations, footnote, and quotation marks omitted).

       “It is the Commonwealth’s burden to establish whether [a defendant]

knowingly and voluntarily waived his Miranda rights. In order to do so, the

Commonwealth must demonstrate that the proper warnings were given, and

that   the   accused   manifested   an   understanding   of   these   warnings.”

Commonwealth v. Baez, 21 A.3d 1280, 1283 (Pa.Super. 2011), appeal

denied, 614 Pa. 699, 37 A.3d 1193 (2012) (quoting Commonwealth v.

Eichinger, 591 Pa. 1, 24, 915 A.2d 1122, 1135-36 (2007)). “If the totality

of the circumstances reveals an uncoerced choice and the requisite level of

comprehension, a court may properly find that Miranda rights have been

waived.”     Commonwealth v. Lukach, 163 A.3d 1003, 1011 (Pa.Super.

2017), affirmed, 649 Pa. 26, 195 A.3d 176 (2018).

       “[I]n Berghuis v. Thompkins, 560 U.S. 370, 130 S.Ct. 2250, 176

L.Ed.2d 1098 (2010), the high Court held that an individual in police custody

subject to interrogation must affirmatively invoke his or her Miranda rights;

thus, mere silence in the face of police questioning after being given Miranda

warnings is insufficient to invoke Miranda rights.”       Commonwealth v.

Briggs, 608 Pa. 430, 475 n.27, 12 A.3d 291, 318 n.27 (2011), cert. denied,

565 U.S. 889, 132 S.Ct. 267, 181 L.Ed.2d 157 (2011). “If an accused makes

a statement concerning [his or her Miranda rights] ‘that is ambiguous or

equivocal’ or makes no statement, the police are not required to end the

interrogation … or ask questions to clarify whether the accused wants to


                                     -7-
J-A22045-21


invoke his or her Miranda rights….” Berghuis, supra at 381, 130 S.Ct. at

2259-60, 176 L.Ed.2d at ___ (internal citations omitted) (emphasis added).

     Instantly, Corporal Sweet testified that he executed an arrest warrant

and took Appellant into custody on April 6, 2016. (See N.T. Trial, 6/22/17,

at 197). Prior to conducting an interview, Corporal Sweet advised Appellant

of his Miranda rights. (Id. at 198). At the time, Appellant and Corporal

Sweet were seated in the back of an unmarked state police vehicle. (Id.)

Another trooper drove the vehicle.        (Id.)   Appellant “indicated that he

understood his Miranda warnings and that he agreed to talk to us at that

point.” (Id. at 198-99).

     During the interview, Corporal Sweet informed Appellant about the

nature of Victim’s allegations.      (Id. at 200).   Appellant denied sexually

assaulting Victim.   (Id. at 201).    After Appellant’s denial, Corporal Sweet

changed tactics and attempted “to deflect some of the blame on maybe the

way he was growing up or brought up or something that had happened in

[Appellant’s] past.” (Id. at 202-03). Appellant subsequently indicated that

he had been sexually assaulted by “an older neighbor boy” in the past. (Id.

at 205). Corporal Sweet then asked Appellant about his sexuality:

        I got into him with his sexuality, whether he was a virgin,
        stuff like that, trying to get, again, conversation to keep him
        talking to possibly get some sort of admission. He indicated
        that he lost his virginity sometime after the 2011 incident,
        and I guess at that point I asked him, you know, do you feel
        that sexual abuse is normal, you know, the loss of your
        virginity. To that he gave no answer. He remained silent.


                                       -8-
J-A22045-21


(Id. at 206).

      Despite Appellant’s silence in response to this one specific inquiry, the

interview continued. Appellant acknowledged that he knew Victim, but their

interactions were limited to the 4-H program.      (Id. at 207).   During the

remainder of the interview, Corporal Sweet characterized Appellant’s behavior

as “happy go lucky, jovial at times.”    (Id. at 208).   Corporal Sweet also

indicated that Appellant “was cracking jokes pretty much the entire ride …

making light of a lot of things that were going on.” (Id.)

      Although trial counsel did not object to Corporal Sweet’s reference to

Appellant’s silence, the PCRA court emphasized that Appellant did not actually

invoke his right to remain silent:

         In the present matter, [Appellant] took absolutely no
         affirmative action to invoke his right to remain silent.
         [Appellant] continued to answer [Corporal] Sweet’s
         questions following his waiver of his Miranda Rights for the
         vast majority of the interview, with the exception of the one
         question at issue.      These actions are not clear and
         [un]ambiguous as they need to be for the invocation of his
         right to remain silent.

(PCRA Court Opinion, filed March 5, 2021, at 8) (unnumbered).

      Our review of the record confirms the PCRA court’s conclusion.      See

Prater, supra; Beatty, supra.        Appellant’s silence in response to one

question after being given Miranda warnings was insufficient to invoke

Miranda rights. See Briggs, supra. See also Berghuis, supra (holding

defendant did not unambiguously invoke right to remain silent; fact that

defendant was silent during first two hours and forty-five minutes of three-

                                     -9-
J-A22045-21


hour interrogation was insufficient to invoke right to remain silent under

Miranda, where defendant never stated that he wanted to remain silent or

that he did not want to talk with police). Because the Commonwealth did not

violate Appellant’s rights by eliciting testimony regarding this limited instance

of silence, there is no arguable merit to Appellant’s first ineffectiveness claim.

See Frein, supra; Smith, supra. Consequently, no relief is due.

      In his second issue, Appellant admits that trial counsel requested a

generic “prompt complaint” jury instruction.      Appellant contends, however,

that Victim saw Appellant in May 2014.          Although Victim “testified that

everything came rushing back to her at that time,” Appellant emphasizes that

Victim “still did not report the [crimes] until eleven (11) months later … when

she told her mother.” (Appellant’s Brief at 20). Appellant insists that trial

counsel should have made a specific request for a prompt complaint

instruction for the period from May 2014 through when the complaint was

made in 2015.

      Because the Commonwealth’s case revolved around Victim’s testimony,

Appellant maintains that Victim’s credibility was critical, and “the issue of the

lack of a prompt complaint was significant.” (Id. at 23). Appellant further

argues that trial counsel had no reasonable strategic basis for failing to raise

the issue of prompt complaint “as framed here,” and the court’s failure to

provide such a jury instruction caused Appellant to suffer prejudice.       (Id.)

Appellant concludes that trial counsel was ineffective on this basis.         We


                                     - 10 -
J-A22045-21


disagree.

      “It is well-settled that ‘the trial court has wide discretion in fashioning

jury instructions. The trial court is not required to give every charge that is

requested by the parties and its refusal to give a requested charge does not

require reversal unless the appellant was prejudiced by that refusal.’”

Commonwealth v. Scott, 73 A.3d 599, 602 (Pa.Super. 2013) (quoting

Commonwealth v. Brown, 911 A.2d 576, 583 (Pa.Super. 2006)).

         [T]his Court has explained that [t]he prompt complaint
         instruction is based upon a belief that a victim of a violent
         assault would reveal the assault occurred at the first
         available opportunity.

         However, [t]he propriety of a prompt complaint instruction
         is determined on a case-by-case basis pursuant to a
         subjective standard based upon the age and condition of the
         victim. For example, where the victim of a sexual assault is
         a minor who may not have appreciated the offensive nature
         of the conduct, the lack of a prompt complaint would not
         necessarily justify an inference of fabrication.    This is
         especially true where the perpetrator is one with authority
         or custodial control over the victim.

Commonwealth v. Snyder, 251 A.3d 782, 790 (Pa.Super. 2021) (internal

citations and quotation marks omitted).

      Instantly, trial counsel requested Pennsylvania Suggested Standard

Criminal Jury Instruction 4.13(A), regarding a victim’s failure to make a

prompt complaint.    (See N.T. Trial, 6/23/17, at 8-9).      At that time, trial

counsel did not specify that the instruction should be for the period from May

2014 through when the complaint was made in 2015.              In denying trial

counsel’s request, the court correctly noted that the lack of a prompt

                                     - 11 -
J-A22045-21


complaint does not necessarily justify an inference of fabrication where the

victim is a minor who “may not have appreciated the offensive nature of the

conduct.” (Id. at 10).

      Regardless of whether trial counsel limited her request for a prompt

complaint instruction to the period from May 2014 through when the complaint

was made, our review of the record confirms that Victim did not appreciate

the offensive nature of Appellant’s conduct until she first informed her mother

about the underlying incident in 2015. At trial, Victim testified that she was

a virgin, and she did not know what sex was at the time of the assault. (See

N.T. Trial, 6/22/17, at 58). Victim also testified about the circumstances of

the 2015 revelation to her mother: “I told her that he raped me because I

knew what that term meant at that time.”         (Id. at 86).   Victim further

explained that she did not share information about the assault sooner because

she “was embarrassed, scared,” and she had been working with a therapist

for “about a year” to overcome these issues. (Id. at 87).

      Because Victim did not appreciate the offensive nature of Appellant’s

conduct for a period after the assault, any prompt complaint instruction was

unwarranted. See Snyder, supra. Under these circumstances, there is no

arguable merit to Appellant’s ineffectiveness claim.     See Smith, supra.




                                    - 12 -
J-A22045-21


Therefore, Appellant is not entitled to relief on his second issue.2

       In his third issue, Appellant asserts that the Commonwealth’s pretrial

discovery did not contain information to support the IDSI charge. “Despite

this fact, [trial] counsel failed to move pretrial to dismiss the charge of [IDSI].”

(Appellant’s Brief at 23). Appellant insists that the court would have had no

choice but to grant a motion to dismiss the IDSI charge, where the

Commonwealth failed to support the offense “even at a prima facie level.”

(Id.) Appellant contends that trial counsel did not have a reasonable strategic

basis for failing to move for dismissal of the charge prior to trial. Appellant

also argues that he suffered prejudice due to trial counsel’s inaction.

Specifically, Appellant notes that Victim “testified [at trial] that Appellant

forced her to the ground and made her perform oral sex on him,” and this was

the first time that there was any mention of behavior that satisfied the

elements of IDSI. (Id. at 24). Based upon the foregoing, Appellant concludes

that trial counsel was ineffective for failing to move for dismissal of the IDSI



____________________________________________


2 The PCRA court characterized this issue as previously litigated on direct
appeal. We disagree with this conclusion. Specifically, Appellant’s direct
appeal argument was that the trial court erred in denying the requested
prompt complaint instruction. See Commonwealth v. Rankinen, 217 A.3d
449 (Pa.Super. 2019), appeal denied, ___ Pa. ___, 225 A.3d 1099 (2020)
(unpublished memorandum). The current PCRA issue based upon counsel’s
purported ineffectiveness “raises a claim distinct from the underlying
allegations of trial court error, given its basis in Sixth Amendment principles.”
Commonwealth v. Gibson, 597 Pa. 402, 445, 951 A.2d 1110, 1136 (2008).
This Court, however, is not bound by the rationale of the PCRA court and may
affirm on any basis. See In re Jacobs, 15 A.3d 509 (Pa.Super. 2011).

                                          - 13 -
J-A22045-21


charge prior to trial. We disagree.

      “The purpose of a preliminary hearing is to determine whether the

Commonwealth has made out a prima facie case for the offenses charged.”

Commonwealth v. Bostian, 232 A.3d 898, 908 (Pa.Super. 2020), appeal

denied, ___ Pa. ___, 244 A.3d 3 (2021).            “A prima facie case consists of

evidence, read in the light most favorable to the Commonwealth, that

sufficiently establishes both the commission of a crime and that the accused

is probably the perpetrator of that crime.” Id. (quoting Commonwealth v.

Black, 108 A.3d 70, 77 (Pa.Super. 2015)). “A pre-trial habeas corpus motion

is the proper means for testing whether the Commonwealth has sufficient

evidence to establish a prima facie case.” Commonwealth v. Dantzler, 135

A.3d 1109, 1112 (Pa.Super. 2016) (en banc).

      Further, the Crimes Code defines IDSI of a child as follows:

         § 3123. Involuntary deviate sexual intercourse

                                 *      *      *

         (b) Involuntary deviate sexual intercourse with a
         child.—A person commits involuntary deviate sexual
         intercourse with a child, a felony of the first degree, when
         the person engages in deviate sexual intercourse with a
         complainant who is less than 13 years of age.

18 Pa.C.S.A. § 3123(b). “[I]n order to sustain a conviction for [IDSI], the

Commonwealth must establish the perpetrator engaged in acts of oral or anal

intercourse, which involved penetration however slight.” Commonwealth v.

L.N., 787 A.2d 1064, 1070 (Pa.Super. 2001), appeal denied, 569 Pa. 680,


                                      - 14 -
J-A22045-21


800 A.2d 931 (2002).

      Instantly, trial counsel testified at the PCRA hearing and confirmed that

the Commonwealth did not provide any information during discovery to

support the IDSI charge. (See N.T. PCRA Hearing, 10/13/20, at 26). Trial

counsel also provided the following explanation for her decision not to make

a pretrial motion to dismiss the IDSI charge:

         So my experience has been that there are times that
         prosecutors aren’t truly prepared and so they don’t present
         all of the elements in a case. If I alert the prosecution prior
         to a trial that there are elements that are missing, they’ll
         just clean it up. So taking that plus the thought that the
         jury would hear initially in an opening argument that there
         were multiple charges and then when the instruction was
         given a charge was gone, I trust that juries pick up on those
         pieces of information and then start to question the
         information that’s in front of them.

(Id. at 27). Trial counsel also testified that she met with Appellant prior to

trial, she reviewed the discovery with him, and Appellant was aware of trial

counsel’s strategy regarding the timing for a motion to dismiss the IDSI

charge. (Id. at 11-12, 27).

      The PCRA court found trial counsel’s testimony credible, and it would

not “second guess” trial counsel’s strategy. (See PCRA Court Opinion at 11)

(unnumbered). In light of the applicable standard of review, we grant great

deference to the court’s credibility determination. See Commonwealth v.

Johnson, 600 Pa. 329, 356, 966 A.2d 523, 539 (2009) (stating, “A PCRA

court passes on witness credibility at PCRA hearings, and its credibility

determinations should be provided great deference by reviewing courts”). We

                                     - 15 -
J-A22045-21


also decline Appellant’s invitation to employ a hindsight analysis in comparing

trial counsel’s actions with other efforts she could have taken. See King,

supra. Consequently, Appellant is not entitled to relief on his third claim, and

we affirm the order denying PCRA relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2021




                                     - 16 -